PER CURIAM.
Writ granted in part; otherwise denied; case remanded to the district court. Because relator did not raise the issue of ineffective assistance of counsel on appeal, see State v. Glover, 93-959 (La.App. 5th Cir. 3/29/94), 636 So.2d 976, and because an ineffective assistance of counsel claim is in most cases better raised in an application for post-conviction relief than on direct review, see, e.g., State v. Peart, 621 So.2d 780, 787 (La.1993), and because this is relator’s first application for post-conviction relief, La.C.Cr.P. art. 930.4 does not apply. The district court is therefore ordered to consider the merits of relator’s application.
VICTORY, J., not on panel.